                          Case 1:15-mc-01404-CKK Document 334-1 Filed 02/14/19 Page 1 of 2

                                                   APPENDIX A: OBJECTIONS


                                      Postmarked,                      Proof of        Objection to
                                                       Intent to                                        Objection to
                                      Received, or                     Membership      American
                                                       Appear at                                        Attorneys’
        Last Name     First Name      Filed Date                       in the          and/or                           ECF No.
                                                       Fairness                                         Fees and
                                      (whichever                       Settlement      Southwest
                                                       Hearing                                          Costs
                                      is earliest)                     Class 1         Settlement(s)
    1   Anaya         Edward M.       1/11/2019        Unclear         No              Both             No              326
                                      (leave to file
                                      granted)
    2   Argie         Michael         1/4/2019         No              Yes             Both             Yes – future    319 (at 31-
                                                                                                        expenses        110)
                                                                                                        only
    3   Baietti       Monica J.       11/29/2018       No              No              Unclear          No              319 (at 8-11)
    4   Baker         Russ            12/15/2018       No              No              Southwest        No              318
    5   Bruno         Kathleen        12/4/2018        No              No              Both             No              316 (at 15)
    6   Chen          Howard          12/8/2018        No              Yes             Both             No              319 (at 1-7)
    7   Croft         Richard         1/4/2019         Unclear         No              Unclear          No              316 (at 22)
                                      (submitted
                                      via settlement
                                      website)
    8   DeMott        Paul            1/4/2019         Yes (through    Yes             Both             Yes             311-1-2
                                                       attorney)       (declaration)                                    321 (at 35-
                                                                                                                        57)
    9 Doe             John            1/3/2019         Unclear         Yes             American         Yes             320 (sealed)
    10 Frank          Theodore        1/4/2019         Yes             Yes             Both             Yes             321 (at 1-9),
       Bednarz        M. Frank                                                                                          328, 329-1-3



1
  Many of these individuals did not submit proof of their membership in the settlement class, as required by the class notice. With the
exception of Monica J. Baietti, however, Plaintiffs appear to have found these individuals in Defendants’ transactional data. Whether
these individuals are, in fact, the objectors is unclear.


                                                                   1
                  Case 1:15-mc-01404-CKK Document 334-1 Filed 02/14/19 Page 2 of 2

                                               APPENDIX A: OBJECTIONS


11 Gyda        Michael        12/31/2018         Yes            Yes                         321 (at 23-
                                                                        Both      Unclear
                                                                                            30)
12 Harris      Sherry         11/13/2018         Unclear        Yes     Both      Unclear   301 (at 5-7)
13 Johnson     Janis          1/4/2019           No (requests   No      Unclear   Yes       321 (at 19-
                                                 leave to                                   22)
                                                 appear by
                                                 phone)
14 Klover      Sean           11/26/2018         No             Yes     Both      Unclear   301 (at 30-
                                                                                            36)
15 Liebich     Jason          1/4/2019           Yes (through   Yes     Both      No        321 (at 10-
                                                 attorney)                                  18)
16 Mungovan    Anthony J.     11/17/2018         Unclear        No      Unclear   Unclear   301 (at 3-4)
17 Nash        Paige          1/2/2019           Unclear        No      Unclear   Yes       321 (at 33-
                                                                                            34)
18 Suessmann   Michael B.     11/29/2018         Yes            Yes     Both      Yes       302
19 Weissman    Kenneth A.     10/29/2018         Unclear        No      Unclear   No        301 (at 1-2)
20 Wexler      Shimshon       1/7/2019           Yes            Yes     Both      Yes       319 (at 22-
                              (leave to file                                                30)
                              granted)
21 Willett     Stephan        1/4/2019           Yes            No      Both      No        309
22 Yazdani     Payam          1/3/2019           No             Yes     Both      Yes       319 (at 12-
                                                                                            21)
23 Zajac       Alexander J.   11/19/2018         Yes            Yes     Both      No        301 (at 8-29)
               Michelle K.




                                                            2
